Citation Nr: 1516783	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  11-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to an initial compensable rating for right lower leg exertional compartment syndrome.

3.  Entitlement to an initial compensable rating for left lower leg exertional compartment syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to November 1974 and from January 1988 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The St. Petersburg, Florida otherwise has jurisdiction of the claims folder.

In February 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to initial compensable ratings for bilateral lower leg exertional compartment syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Pes planus was noted on entry upon second period of active service.

2.  The competent medical evidence of record indicates that the Veteran has bilateral pes planus that was as likely as not permanently worsened due to his active duty service.

CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, pes planus was aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111. If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

In this case, because mild asymptomatic pes planus was noted at entry prior to his second period of active service, the presumption of soundness for the second period of active service did not attach with regard to pes planus.  The question remains, therefore, whether the current pes planus disability is due to aggravation of the pes planus that preexisted service.  

Service treatment records note mild, asymptomatic pes planus in August 1987; normal feet in June 1991; mild pes planus in March 1994; mild, asymptomatic pes cavus in August 1996; postural deformity of pes planus in July 1998; and normal feet in September 2001 and September 2003.  At the June 2007 VA examination, there was no diagnosis of bilateral pes planus.  

A February 2015 letter from the Veteran's treating podiatrist notes that the Veteran had been under his care since 2005, that he had personally reviewed and was familiar with his medical history after reviewing his military medical records, and that his pes planus apparently worsened due to his Army service.  The podiatrist opined that it was more likely than not that the Veteran's bilateral pes planus was caused and/or aggravated by his military service.  The podiatrist explained that in his personal experience and in the medical literature, it was discussed that the rigors of military service, i.e., running in combat boots, marching, walking on rough terrain while carrying heavy loads not only may cause but exacerbates a mild condition.

There is no competent opinion to the contrary in the record.  Moreover, it is noted that there was repeated treatment during the second period of service of foot complained.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's preexisting pes planus was aggravated by active military service.


ORDER

Entitlement to service connection for bilateral pes planus is granted.


REMAND

The Veteran seeks initial compensable evaluations for his bilateral lower leg exertional compartment syndrome.  

Noncompensable evaluations have been assigned for each lower extremity pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262 for impairment of the tibia and fibula. Pursuant to Diagnostic Code 5262, a 10 percent evaluation is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31 (2014). 

Exertional compartment syndrome is "a condition in which increased tissue pressure in a confined anatomical space causes decreased blood flow leading to ischemia and dysfunction of the contained myoneural elements, marked by pain, muscle weakness, sensory loss, and palpable tenseness in the involved compartment.  Ischemia can lead to necrosis resulting in permanent impairment of function."  Dorland's Illustrated Medical Dictionary 1814 (30th ed. 2003).

The Veteran underwent an examination in February 2015, where his doctor filled out a VA form.  At that time he reported that the most predominate loss of function was the loss of heel-to-toe motion while running and/or walking at a fast pace.  The Veteran also noted knee weakness and instability.  The Veteran indicated that the pain at the top of his ankles hindered the up and down movement of his feet, especially when moving his feet up towards his legs.  

The VA examiner noted some functional loss of heel-to-toe motion due to pain in heel and balls of feet as well as pain and tightness in lower posterior and anterior calves.  Although the Veteran's knees have been extensively examined, there is no indication that his ankles have been examined to an extent necessary for the purpose of adjudication.  

Moreover, a comprehensive VA examination of this pathology is indicated.  There are multiple lower extremities that are service connected, but it is not clear what exact pathology is reasonably associated with the bilateral exertional compartment syndrome.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his bilateral lower leg exertional compartment syndrome that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an appropriate VA examination.  The examiner is to be provided access to Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  

In accordance with the latest worksheets for rating ankle disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints , and the nature and extent of his disability including identifying any ankle, muscle, and peripheral nerve symptoms specifically associated with the Veteran's bilateral lower leg exertional compartment syndrome.  A complete rationale for any opinions expressed must be provided.  All impairment and functional limitations caused by this pathology should be specifically set out and differentiated from any other pathology of the lower extremities, to the extent possible.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


